BRICKELL, C. J.
The only objection made to the introduction of the exemplification of the decree of the Chancellor dissolving the injunction, was, that it was but a part of the record, or as it is expressed in the bill of exceptions, a fragment of the whole record of the Chancery Court. The only fact to be ascertained in the present case, was the existence of that decree. On its rendition, the condition of the bond was broken, subjecting the obligors to liability for such damages as any person had sustained by the wrongful suing out of the injunction. — Code of 1876, §§ 3869-71. A party relying upon a former decree, as an adjudication upon the subject matter, must produce the whole record of the proceedings, that the court may be able to construe the decree in the light of all the proceedings on which it is founded. — Smith v. McGehee, 14 Ala. 404; 1 Greenl. Ev. § 511. But when the only matter to be ascertained is the existence of the judgment or decree, an exemplification of it is of itself sufficient without proof of the other proceedings. — Locke v. Winston, 10 Ala. 849; 1 Greenl. Ev. § 511. The objection was therefore properly overruled.
The parol evidence of the contents of the bill and answer was unnecessary and superfluous, and its introduction, if erroneous, does not authorize a reversal. — Fant v. Cathcart, 8 Ala. 725; Jemison v. Dearing, 41 Ala. 283.
It was permissible to prove by parol the identity of the decree. — 2 Whart. Ev. § 988,
Affirmed.